DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated February 5th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2019/0041661 A1) in view of Asakawa et al. (US 2012/0250156 A1).
Regarding claim 1, Murakami teaches a lens driving apparatus, which is for driving a lens assembly, the lens driving apparatus comprising: 
a holder having a rectangular appearance, wherein the holder comprises a holder opening and four sides (See, e.g., the combination of base 21, sensor board 22, and coil board 23 in Fig. 13 which shows this); 
a cover coupling to the holder and comprising a cover opening, which is disposed correspondingly to the holder opening (See, e.g., cover 2 in Fig. 2 which couples to the holder per paragraph [0038]); 
a carrier having a central axis, wherein the carrier is for being assembled with the lens assembly, the carrier is disposed in the cover, and the carrier is displaceable relative to the holder along a direction parallel to the central axis (See, e.g., lens holder 111 in Fig. 7 and paragraphs [0045]-[0047] which indicate that it is displaceable relative to the holder in the optical axis direction); 

a circuit board comprising a circuit board opening, which is disposed correspondingly to the holder opening, wherein the central axis passes through both of the circuit board opening and the holder opening (See, e.g., the combination of holder 121 in Fig. 7 and AF circuit board 162 in Fig. 11, which is housed in housing 121g in Fig. 7, which as shown in Fig. 7 includes an opening corresponding to the holder opening, note Fig. 7 also shows that the two openings both allow for the central axis to pass through); 
at least one position detection unit disposed on the circuit board and correspondingly to the detection magnet, wherein the position detection unit is for detecting a displacement along the direction parallel to the central axis of the detection magnet (See, e.g., paragraph [0065] which explains that a Hall element is coupled to the circuit board that functions to detect position in the optical axis, here the Hall element’s position is shown in Fig. 14 by element 24A), and the detection magnet and the position detection unit are arranged relative to the direction parallel to the central axis (See, e.g., Fig. 7 which shows these elements in relation to the axis and note that “arranged relative to the direction parallel to the central axis” can mean literally anything because there is no point of reference given. the detection magnet and position detection unit could be arranged outside the device itself and they would still be “arranged relative to a direction” as there is no requirement for how they’re arranged or what the structural relationship between them actually is); 
a coil wound around and disposed on an outer surface of the carrier (See, e.g., coil part 112 in Fig. 7 which is wound around an outer surface of lens holder 111); and 
at least three driving magnets disposed in the cover and correspondingly to the coil (See, e.g., magnets 122A-122D in Fig. 7); 
wherein the holder further comprises: 
at least three first terminals positioned adjacently related to the four sides of the holder and extended outward from the holder along the direction parallel to the central axis (See, e.g., terminals 22c in Fig. 14 and note that in the assembled view shown in Fig. 3 all of these elements are close enough to each other to be considered “adjacently related” as this is a broad, bordering on relative, term and the claim does not require direct physical contact or “no intervening elements” or a similarly limiting language), wherein the position detection unit is positioned adjacently related to the four sides (See, e.g., Fig. 13 and note that in the assembled view shown in Fig. 3 all of these elements are close enough to each other to be considered “adjacently related” as this is a broad, bordering on relative, term and the claim does not require direct physical contact or “no intervening elements” or a similarly limiting language); and 
a plurality of second terminals fixedly connected to the circuit board (See, e.g., terminals 162a and 162f in Fig. 11)
wherein the position detection unit is positioned adjacently related to one of the four side (See, e.g., Fig. 14 which shows Hall element 24A positioned adjacently to a side), the first three terminals are positioned adjacently related to another one of the four sides (See, e.g., Fig. 14 which shows terminals 22c on a different side compared to Hall element 24A), and the side that the position detection unit is positioned is different from the side that the three first terminals are positioned (See, e.g., Fig. 14 which shows this).
Murakami lacks an explicit disclosure wherein the cover is a metal cover.
However, in an analogous lens driving field of endeavor Asakawa teaches the use of a metal cover portion (See, e.g., cover 700 in Figs. 4(a)-4(b) and paragraph [0035] which explains that the cover is metal). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Murakami to be metal as taught by Asakawa for the purpose of increasing the stability of the device. 

Regarding claim 2, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein the carrier comprises a notch portion for accommodating the detection magnet, and an opening of the notch portion faces toward the holder (See, e.g., Fig. 7 which shows a notch 111f that houses the position-detecting magnets 15A and 15B, and note that as the opening of the notch faces the inside of the device, it necessarily faces at least one side of the holder). 
Regarding claim 3, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein the first terminals are embedded in the holder by an insert molding method (Note that this limitation is directed to a method step of making the device, and it could have been made using an alternative method such a different molding method or an etching method. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” In the instant case paragraph [0105] explains that the terminals were formed, which is enough to meet this limitation in view of the above product by process analysis). 
Regarding claim 4, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches at least one upper leaf spring (See, e.g., upper plate spring 131 in Fig. 7 which is connected to upper-spring fixing portions 111d on the lens holder 111); and at least one lower leaf spring (See, e.g., upper plate spring 132 in Fig. 7 which is connected to upper-spring fixing portions 111d on the lens holder 111), wherein the upper leaf spring and the lower leaf spring are both connected to the carrier (See, e.g., upper-spring fixing portions 111d which connect the springs to the lens holder 111) and arranged relative to the central axis (See, e.g., Fig. 7), the lower leaf spring is disposed on the end of the carrier spatially related to the holder (See, e.g., Fig. 7 and note that as these elements co-exist in the same device they are spatially related), the lower leaf spring comprises a terminal connecting section, and the terminal connecting section is electrically connected to a metal joint of the holder (See, e.g., paragraph [0067] which explains that power-supply output terminals 162a and 162f are connected to the spring and paragraph [0070] which explains that the upper springs 131 and 132 function as power supply lines, and note that these are electrically connected to elements of the base as cited above). 
Regarding claim 5, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein the metal cover further comprises an upper end wall and at least three side walls (See, e.g., the cover 2 in Fig. 2 which has an upper end wall corresponding to the upper face with a hole in it, and four side walls), the upper end wall surrounds the cover opening, the side walls are connected to the upper end wall and extend from the upper end wall toward the holder (See, e.g., Fig. 2), the side walls are respectively corresponding to at least three of the four sides of the holder (See, e.g., Fig. 2), the side walls are connected to form at least two corners (See, e.g., Fig. 2), at least two of the driving magnets are respectively received in the corners (See, e.g., Fig. 7 which shows the magnets all extending into at least one corner), and a central portion of each of the side walls is not in contact with the driving magnets (See, e.g., Fig. 3 which shows how the magnets sit in a little from the edge of the device and thus do not touch the side walls of the metal cover). 
Regarding claim 6, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein a diameter of the circuit board opening is ψt, a diameter of the holder opening is ψc, and the following condition is satisfied: ψt > ψc (See, e.g., Fig. 7 which shows the circuit board opening to be larger than the circular opening in the lens carrier which corresponds to the opening in the cover, thus the circuit board opening > the holder opening). 
Regarding claim 7, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein the circuit board is located adjacent to an end of the holder, and the end of the holder is spatially related to the metal cover (See, e.g., Figs. 2 and 7 and note that as these elements co-exist in the same device they are spatially related). 
Regarding claim 8, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein the circuit board further comprises a plurality of conductive joints, and the second terminals of the holder are welded to the conductive joints (See, e.g., Fig. 11 which shows the second terminals welded/soldered to various conductive joints such as signal lines 173 and 174, and terminal connection portions 131h and 132h).
Regarding claim 9, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein at least two of the conductive joints are disposed adjacent to the circuit board opening (See, e.g., Fig. 11). 
Regarding claim 10, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches wherein the circuit board is rectangular and corresponding to the rectangular appearance of the holder (See, e.g., the rejection of claim 1 above which cites this element as the combination of holder 121 and the circuit board itself, and note that as shown in Fig. 7 this results in a rectangular shape which corresponds to the shape of the holder). 
Regarding claim 14, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches the lens driving apparatus of claim 1 (See, e.g., the rejection of claim 1 above); and the lens assembly assembled with the carrier of the lens driving apparatus (See, e.g., paragraphs [0038]-[0039] which explain this).
Regarding claim 15, Murakami in view of Asakawa teaches the device set forth above and as modified Murakami further teaches the photographing module of claim 14 (See, e.g., the rejections of claim 1 and 14 above); and an image sensor for receiving an imaging light from the lens assembly (See, e.g., paragraphs [0038]-[0039] which explain this).
Regarding claim 16, Murakami in view of Asakawa teaches the device set forth above but lacks an explicit disclosure wherein a thickness of the position detection unit is h, and the following condition is satisfied: h < 1.0 mm.
However, the thickness of the position detection unit corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this thickness directly impacts the compactness of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the position detection unit to be within the claimed range for the purpose of increasing the compactness of the device.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2019/0041661 A1) in view of Asakawa et al. (US 2012/0250156 A1) and further in view of Uesugi et al. (US 5,570,191).
Regarding claim 12, Murakami in view of Asakawa teaches the device set forth above but lacks an explicit disclosure wherein each of the first terminals is gold-plated. 
However, in an analogous electronics field of endeavor Uesugi teaches gold-plating terminals to ensure reliability (See, e.g., column 1 lines 30-35 which explain this).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminals of Murakami in the combination of Murakami and Asakawa to be gold plated, as taught by Uesugi, for the purpose of increasing the reliability of the electrical connections in the device (See, e.g., column 1 lines 30-35 of Uesugi which explain this advantage of gold plating). 

Response to Arguments
Applicant's arguments, filed on October 12th, 2020, with respect to the prior art rejections of the claims have been fully considered but are not found persuasive. 
Applicant argues, on pages 7-10 of the applicant’s remarks, that the prior art fails to teach wherein “the detection magnet and the position detection unit are arranged relative to the direction parallel to the central axis" and "wherein the position detection unit is positioned adjacently related to one of the four sides, the three first terminals are positioned adjacently related to another one of the four sides, and the side that the position detection unit is positioned is different from the side that the three first terminals are positioned". Examiner respectfully disagrees and points to the rejection of record above, which addresses all of these limitations. Specifically, the amendments changing “spatially related” to “adjacently related” are not very narrowing, as “adjacently related” is itself a very broad term and there is no point of reference or specific definition given. In that context the prior art components are “adjacently related” in the way described in the rejection of record. Further, the amendment making the magnet and detection unit “arranged relative to the direction parallel to the central axis” are similarly broad. One could conceivably argue that every single element of the device is arranged “relative to the direction parallel to the central axis” in some form, even if it’s just the distance from the element to the axis. Accordingly this limitation is met as explained above. Finally, the amendment requiring the terminals and position detection unit to be on different sides of the holder is clearly met by the layout shown in Fig. 14 as explained above. Applicant’s marked up figure pointing out the hall element appears to not show the accurate placement of the element when compared to Fig. 14. Accordingly, because the amendments to the claims are still very broad, the prior art still reads on the claims and the arguments directed towards the current rejections are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872        


/MARIN PICHLER/Primary Examiner, Art Unit 2872